CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the Respondent, LLOYD M. LEWIS, of Interlaken and it appealing that the Office of Attorney Ethics and Respondent having agreed to Respondent being temporarily suspended from the practice of law, together with the additional relief provided in this Order, pending final disposition of ethics grievance Docket No. XIV-96-305E,
IT IS ORDERED that:
1. Lloyd M. Lewis of Interlaken, admitted to practice in this State in 1984, is temporarily suspended from the practice of law, effective immediately, pending final determination of Docket No. XIV-96-305E, and until further Order of the Court.
2. Lloyd M. Lewis is hereby restrained and enjoined from practicing law during the period of suspension.
*3763. Lloyd M. Lewis shall comply with R.l:20-20, governing suspended, disbarred or resigned attorneys.
WITNESS, the Honorable Deborah T. Poritz, at Trenton, this 7th day of February, 1997.